DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation 1 to 6 micrometer, and the claim also recites preferably 3 micrometer which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-3, 5-7, 10, 17-18, 20, 23-25 and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee US 2017/0329175.
Regarding claim 1, Lee teaches a display device comprising: a first substrate (fig. 6 210); a second substrate (500) facing the first substrate; a first polarizing layer (290) disposed between the first substrate and the second substrate and including first line grid patterns; a light scattering layer (400) disposed between the first polarizing layer and the second substrate; and color filter layers  (410, 420, 430) disposed between the light scattering layer and the second substrate.
Regarding claim 2, Lee teaches the light scattering layer includes a base layer (400a), which includes an organic material [0090], and light scatterers (A), which are dispersed in the base layer.
Regarding claim 3, Lee teaches the light scatterers include TiO2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123]. 
Regarding claim 5, Lee teaches each pair of adjacent color filter layers are spaced apart from each other to form a gap therebetween (see fig. 6)
Regarding claim 6, Lee teaches black matrices (440) disposed to overlap with the gap formed between the each pair of adjacent color filter layers. 
Regarding claim 7, Lee teaches the light scattering layer (400A) fills the gap formed between the each pair of adjacent color filter layers (410, 420, 430).
Regarding claim 10, Lee teaches the color filter layers include red, green, and blue color filter layers [0060].
Regarding claim 17, Lee teaches a liquid crystal layer (260) disposed between the first (210) and second substrates (500), wherein the first polarizing layer (29) is disposed between the liquid crystal layer and the second substrate. 
Regarding claim 18, Lee teaches a second polarizing layer (280), wherein the liquid crystal layer(260) is disposed between the first (290) and second polarizing layers (280).

Regarding claim 23, Lee teaches a display device comprising: a first substrate (fig. 6 210); a second substrate (500) facing the first substrate; a first polarizing layer (290) disposed between the first substrate and the second substrate and including first line grid patterns; a light scattering layer (400) disposed between the first polarizing layer and the second substrate; and color filter layers (410, 420, 430) disposed between the light scattering layer and the first polarizing layer.
Regarding claim 24, Lee teaches: a liquid crystal layer (260) disposed between the first and second substrates, wherein the first polarizing layer (290) is disposed between the liquid crystal layer and the second substrate (500), the display device further comprises a second polarizing layer (280), and the liquid crystal layer is disposed between the first and second polarizing layers.
Regarding claim 25, Lee teaches the light scattering layer includes a base layer, which includes an organic material, and light scatterers, which are dispersed in the base layer (400A), and the light scatterers include TiO2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123]. 
Regarding claim 27, Lee teaches a display device comprising: a first substrate (fig. 7 210); a second substrate(500) facing the first substrate; a first polarizing layer (290) disposed between the first substrate and the second substrate and including first line grid patterns; and color filter layers disposed between the first polarizing layer and the second substrate, wherein the color filter layers include light scatterers (A).
Regarding claim 28, Lee teaches the light scatterers include TiO2 or SiO2 and have 3 to 11 parts by weight per 100 parts by weight of the light scattering layer [0123].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175.
Regarding claim 4, Lee teaches the light scattering layer of 1 to 10 micrometer [0012] which overlaps the claim ed range of 1 to 6 micrometer.
MPEP 2144.05 states: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 197).
Claims 8-9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Yoon US 2007/0132921.
Regarding claim 8, Lee teaches all the limitations of claim3 8 except each pair of adjacent color filter layers are in contact with each other.  Yoon teaches each pair of adjacent color filters in contact with each other to prevent light leakage (see abstract).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee in view of Yoon to prevent light leakage.
Regarding claim 9, Yoon teaches a first passivation layer disposed between the color filter layers and the light scattering layer, wherein a first surface of the first passivation layer is in contact with the color filter layers, and Yoon as combined with Lee as in claim 8 rejection would teach a second surface of the first passivation layer is in contact with the light scattering layer.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Yoon US 2018/0202616.
.
Claims 14-16, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 2017/0329175 in view of Baek et al US 2018/0364521.
Regarding claims 14, 26 and 29 Lee teaches all the limitations of claim 14 except, first line grid patterns include at least one of aluminum (Al), silver (Ag), gold (Au), copper (Cu), titanium (Ti), molybdenum (Mo), nickel (Ni), and an alloy thereof.  Baek teaches a wire grid polarizer with an aluminum layer [0007] allowing for a thin structure with tight integration of the display.  Therefore it would have been obvious to one of ordinary skill in the art to modify Lee in view of Baek to provide a thin well integrated polarizer enabling a slim display.
Regarding claim 15, Baeak teaches the first polarizing layer includes a low reflection metal layer ([0007]), which is disposed on the first line grid patterns.
Regarding claim 16, Baek teaches the low reflection metal layer includes MoTaOx.  A thickness of 200 to 400 ANG is not directly taught however this appears to be a product of optimization.  Baek does plot transmittance/reflectance against thickness (fig. 11) of a MoTaOx antireflection layer therefore a range of 200 to 400 ANG would appear to be obvious through routine experimentation.
Regarding claim 19, Baek also teaches second polarizing layer is disposed between the first substrate and the liquid crystal layer and includes second line grid patterns (fig. 6 EA1). 


s 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee 2 US 2009/0322677.
Regarding claim 21, Lee teaches all the limitations of claim 21 except the backlight unit includes a light guide plate, and a low refraction layer is disposed on, and in contact with, the light guide plate. Lee 2 teaches a light guide plate, and a low refraction layer is disposed on, and in contact with, the light guide plate [0030] for improving light guide efficiency.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Lee in view of Lee 2 to improve light guide efficiency.
Regarding claim 22, Lee does not teach the light scattering layer includes the same material as the low refraction layer.  However Lee discloses  “For example, the insulating layer 400A may be a transparent organic layer including an acryl-based resin, an inorganic layer including SiO.sub.x or SiN.sub.x, or a layer including an organic and inorganic compound such as polysilsesquioxane.”  Lee 2 discloses “low-refraction coating layer, which is lower by 0.05 or more in view of refractive index as compared with the member of the highest refractive index, is preferably formed of porous or hollow silica particles, fluorine-based resins, or dielectrics such as CaF.sub.2, MgF.sub.2, NaAlF.sub.4, SiO.sub.2, ThF.sub.4, ZrO.sub.2, Nd.sub.2O.sub.3, SnO.sub.2, TiO.sub.2, CeO.sub.2, ZnS, In.sub.2O.sub.3, etc. by dry or wet coating. On the other hand, when the transparent layer of the light guide plate has a sufficiently high refractive index, the transparent layer may comprise general resins having a refractive index of about 1.5, such as glass, polyolefin, olefin copolymer, acryl, polyvinyl, poly urethane, ether polymers including polyacetal and epoxy resin, silicone, etc.”  Since the references discloses a plurality of common materials it would have been obvious to make them the same to lower costs.





Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562.  The examiner can normally be reached on 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHU VU/Primary Examiner, Art Unit 2871